                       IN THE UNITED STA TES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 EASTERN DIVISION
                               Case No. 5:19-cv-00475-BO

JASON WILLIAMS,
                 Plaintiff,                          ORDER
         v.

AT&T MOBILITY, LLC,
                 Defendant.


         This matter is before the Court on the Motion to Withdraw as Counsel filed by William

Geraci, Esq. FOR GOOD CAUSE SHOWN, it is ordered that the Motion to Withdraw as Counsel

filed by William Geraci, is hereby GRANTED, and that William Geraci is discharged from any

further responsibility for the representation of the Plaintiff in this action.

         Christopher La Vigne and Joseph E. Gallo, of the law firm of Withers Bergman LLP, will

continue to represent the plaintiff in this action, and Terence S. Reynolds and Lucas D. Garber of the

law firm of Shumaker Loop & Kendrick LLP, shall continue to serve as Local Civil Rule 83.1

Counsel for the plaintiff in this action.

         SO ORDERED. This t h e ~ day of / ( - ~ , 2020.




                                                :r~YL~¥
                                                  CHIEF U.S. DJSTRJCT JUDGE




              Case 5:19-cv-00475-BO Document 49 Filed 08/21/20 Page 1 of 1
